                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

Denise Tsibouris,

       Plaintiff,

               v.                                          Case No. 1:19cv161

RMH Franchise Holdings, Inc.,                              Judge Michael R. Barrett

       Defendant.

                                           ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on March 10, 2020 (Doc. 12).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). The Court notes, however, that though such notice was served upon

plaintiff, it was returned to the Court due to plaintiff=s failure to apprise the Court of a

change of address (Doc. 13). By failing to keep the Court apprised of a current

address, plaintiff demonstrates a lack of prosecution of this action. See, e.g., Theede v.

United States Department of Labor, 172 F.3d 1262, 1265 (10th Cir. 1999). Failure to

object to a Magistrate Judge=s R&R due to delay resulting from party=s failure to bring to

the Court=s attention a change in address constitutes failure to object in a timely

manner. Because the R&R was mailed to the last known address, it was properly

served, and party waived right to appellate review. See also Jourdan v. Jabe, 951

F.2d 108, 109 (6th Cir. 1991). A pro se litigant has an affirmative duty to diligently

                                               1
pursue the prosecution of his cause of action; Barber v. Runyon, No. 93-6318, 1994

WL 163765, at *1 (6th Cir. May 2, 1994). A pro se litigant has a duty to supply the

court with notice of any and all changes in his address. No objections to the

Magistrate Judge=s R&R (Doc. 12) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 12) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Complaint (Doc. 3) is dismissed with prejudice for lack of prosecution and for failure to

obey a Court order.

       Any request for certificate of appealability or request to certify an appeal would

not be taken in good faith and would be denied.

       IT IS SO ORDERED.


                                                     s/Michael R. Barrett
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                             2
